Citation Nr: 1224583	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran's active service extended from May 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The case was previously before the Board in May 2008 and June 2011.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A September 2005 RO rating denied the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety; he was notified of this decision in October 2005.  

2.  The Veteran filed a timely notice of disagreement (NOD) with that decision in April 2006.

3.  The RO sent the Veteran a statement of the case (SOC) concerning this claim for service connection for a psychiatric disorder on February 1, 2008.

4.  The Veteran did not file a substantive appeal (VA Form 9) regarding this claim.  


CONCLUSION OF LAW

The criteria for dismissal of the appeal for entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.204, 20.301, 20.302, 20.303, 20.304, 20.305, 20.306 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed notice of disagreement (NOD) in writing and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal (e.g., a VA Form 9 or equivalent).  38 C.F.R. § 20.200.

A substantive appeal consists of a properly completed VA Form 9 or correspondence containing the necessary information.  See 38 C.F.R. § 20.202.  As a general rule, a substantive appeal must be filed within sixty days from the date that the agency of original jurisdiction (which, here, was the RO) mails the SOC to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later, to perfect an appeal of any issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1); 38 C.F.R. § 20.302. 

If an appeal is not perfected within the time specified by the regulation, the RO's determination becomes final and binding on the veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d).  Once an RO's decision becomes final and binding, absent submission of new and material evidence, the claim may not be reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108. 

An extension of the 60-day period for filing a substantive appeal may be granted for good cause. A request for such an extension must be made in writing and must be made prior to expiration of the time limit for filing the substantive appeal. See 38 C.F.R. § 20.303.  Except in cases where the submission of additional evidence requires the issuance of a supplemental SOC (SSOC) pursuant to 38 C.F.R. § 19.31, the filing of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme which requires the filing of both an NOD and a formal appeal (VA Form or equivalent statement).  When an appellant fails to file a timely appeal, and does not request an extension of time in writing before the expiration of time for the filing of the substantive appeal, he or she is statutorily barred from appealing the decision of the agency of original jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or adequacy of response shall be determined by the Board.

In this case, the facts are not in dispute.  A September 2005 RO rating denied the Veteran's claim for service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety; he was notified of this decision in an October 2005 notice letter, and he filed a timely NOD with that decision in April 2006.  On February 1, 2008, the RO sent him an SOC concerning this claim.  He did not filed substantive appeal in any form regarding the claim for service connection for a psychiatric disorder.  

Review of the record reveals that there is no communication from the Veteran or his representative at any point subsequent to the March 2007 SOC, which constitutes a substantive appeal.  Simply put, no substantive appeal to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, has been filed.  

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  Because no substantive appeal has been filed with respect to the claim for service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal and dismissal is warranted.

The Veteran's claim for service connection for a psychiatric disability is dismissed as a matter of law.  Accordingly, the regulatory notice and duty to assist provisions do not apply.  Manning v. Principi, 16 Vet. App. 534 (2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  These provisions do not apply because the issue presented is solely of statutory and regulatory interpretation and/or the claim is barred as a matter of law in that it cannot be substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002). 


ORDER

The appeal for service connection for an acquired psychiatric disorder, claimed as PTSD and anxiety, is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


